 452DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.By laying off Jimmy T.Gale, Dorris Potts, and Wilbur L. Vick pursuant torule 31,the Respondent has discriminated with respect to theirhireor tenure ofemployment,thereby discouraging the free exercise of the rights guaranteed bySection7 of theAct and discouraging membership in and activities on behalf ofthe above-named Union,and has thereby engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(3) and(1) of the Act.5.The aforesaidunfair labor practices are unfair labor practices within themeaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Local Union 825, International Brotherhood of Operating Engi-neers, AFL-CIO [Carleton Brothers Company]andPeter A.Neuffer.Case No. 2-CC-581.May 10, 1961DECISION AND ORDEROn November 29, 1960, Trial Examiner A. Norman Somers issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in certain unfair labor practices.The Trial Examiner also found that the Respondent had not engagedin certain other unfair labor practices and recommended that the com-plaint be dismissed with respect to such allegations.These findings,conclusions, and recommendations,are more fully set forth in the copyof the Intermediate Report attached hereto. Thereafter, the Respond-ent and the General Counsel filed exceptions to the Intermediate Re-port and supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the Board has delegated its powers in con-nection with thiscaseto a three-member panel [Members Rodgers,Leedom, and Fanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicialerror wascommitteed.Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and briefs, and the entire record in thiscase and hereby adopts the findings,' conclusions, and recommenda-tions of the Trial Examiner with the following modifications :(1)The Trial Examiner found, and we agree, that the Respondentviolated Section 8(b) (4) (i) (B) of the Act by inducing and encour-aging employees, members of Respondent Union, to engage in a workstoppage on July 7, 1960, with an object of forcing or requiring Carle-ton, the prime contractor on the Hillcrest construction project, toceasedoing business with Peter A. Neuffer and A. E. Kollman, twononunion contractors engaged in operations at the same project.TheiWe correct the Trial Examiner'sapparently inadvertent error in footnote 4 of theIntermediate Report that it was Johnson, Instead of Tobin,who "described himself as'officemanager'"131 NLRB No. 67. LOCAL 825, INT'L BROTHERHOOD OF OPERATING ENGINEERS 453Trial Examiner also found,inter alia,that the Respondent violatedSection 8(b) (4) (ii) (B) by impliedly threatening Carleton with afurther refusal by its members to perform services if the two non-union contractors were restored to the job.While we agree that theRespondent violated Section 8(b) (4) (ii) (B) of the Act, we do notdeem it necessary to pass upon what the Trial Examiner characterizedas an "implied threat" to Carleton.Rather, we predicate our findingon the strike of July 7 against Carleton, Frontino, and Wright, whichnecessarily restrained and coerced all and each of them in order toforce Carleton to cease doing business with Neuffer and Kollman.Awork stoppage engaged in for such a purpose clearly violates Section8(b) (4) (ii) (B) of the Act.'(2)The Trial Examiner recommended that the Board issue anorder limited to prohibiting further secondary boycott action againstonly the Employer involved in this case, citing the Supreme Court'sCommunications Workers 3decision.The General Counsel filed ex-ceptions to the Trial Examiner's recommended order on the groundthat such a limited order is not an adequate remedy for the violationsfound.We have recently had occasion to consider what is an ade-quate and appropriate remedy in cases involving violations of Section8(b) (4).On the basis of, and for the reasons stated in,W. D. DonThomas Construction Company,4we find merit in the General Coun-sel's exceptions and will, accordingly, issue an appropriate order,'prohibiting like or related conduct involving any othersecondaryemployer.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Local Union825, International Brotherhood of Operating Engineers, AFL-CIO,its officers, agents, representatives, successors, and assigns, shall:1.Cease and desist from :(a)Engaging in, or inducing or encouraging any individual em-ployed by Carleton Brothers Company, or Frank Frontino Excavat-ing Co., Inc., or Wright Excavators, Inc., or by any other personengaged in commerce or in an industry affecting commerce, to engagein, a strike or a refusal in the course of his employment to use, manu-facture, process, transport, or otherwise handle or work on any goods,articles,materials, or commodities, or to perform any services, whereB InternationalHod Carriers,Building andCommon Laborers' Union ofAmerica, LocalNo. 1140, AFL-CIO (Gilmore Construction Company),127 NLRB 541.8 CommunicationWorkers of America, AFL-CIO, et at. v. N.L R B ,362 U S 4794130 NLRB 1289 (Supplemental Decision and Amended Order)5Member Fanning dissents from the application of a "broad" order on the basis of hisseparate opinion inUnited Association of Journeymen, etc. (W D. Don Thomas Con-struction Company), supra,footnote 4 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDan object thereof is to force or require said companies or any otheremployer or person to cease doing business with Peter A. Neufferand/or A. E. Kollman.(b)Threatening, coercing, or restraining Carleton Brothers Com-pany, or Frank Frontino Excavating Co., Inc., or Wright Excavators,Inc., or any other person engaged in commerce or in an industryaffecting commerce, where an object thereof is to force or require saidcompanies or any other employer or person to cease doing businesswith Peter A. Neuffer and/or A. E. Kollman.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post in conspicuous places in the Respondent's business offices,meeting halls, and all places where notices to members are customarilyposted, copies of the notice attached hereto marked "Appendix." BCopies of said notice, to be furnished by the Regional Director for theSecond Region, shall, after being duly signed by the Responde'nt'sauthorized representative, be posted by Respondent immediately uponreceipt thereof and be maintained by it for 60 consecutive days there-after.Reasonable steps shall be taken to insure that such notices arenot altered, defaced, or covered by any other material.(b)Furnish to the Regional Director for the Second Region signedcopies of the notice attached hereto marked "Appendix," for postingby Carleton Brothers Company and the said excavating companiesreferred to above, they being willing, at places where they customarilypost notices to their employees.(c)Notify the Regional Director for the Second Region, in writ-ing, within 10 days from the date of this Order, what steps the Re-spondent has taken to comply herewith.6In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order "APPENDIXNOTICE TO ALL MEMBERS OF LOCAL UNION 825, INTERNATIONALBROTHERHOOD OF OPERATING ENGINEERS AFL-CIOPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT induce or encourage employees of Carleton Broth-ers Company, or Frank Frontino Excavating Co., Inc., or WrightExcavators, Inc., or of any other employer, to engage in a strikeor a refusal in the course of their employment to use, manufac-ture, process, transport, or otherwise handle or work on any LOCAL 825, INT'L BROTHERHOOD OF OPERATING ENGINEERS 455goods, materials, articles, or commodities or to perform any serv-ices, or threaten, coerce, or restrain Carleton Brothers Company,or Frank Frontino Excavating Co., Inc., or Wright Excavators,Inc., or any other employer or person, in order to force or requiresaid companies, or any other employer or person, to cease doingbusiness with Peter A. Neuffer a'nd/or A. E. Iiollman.LOCAL UNION 825, INTERNATIONALBROTHERHOODOFOPERATINGENGINEERS,AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis case was heard before Trial Examiner A. Norman Somers in New York Cityon September 12, 15, 20, and 21, 1960, on complaint of the General Counsel andanswer of Respondent.The issue was whether Respondent, as alleged in the com-plaint,engaged in secondary strike activity and threats in violation of Sec-tion 8(b) (4) (i) and (ii) (B) of the Act, as amended by the Labor-ManagementReporting and Disclosure Act of 1959 (Public Law 86-257, 86th Cong, 1st sess.).iPreviously, the matter had been presented to a district court on petition by theGeneral Counsel under Section 10(1) for a restraining order (limited, of course,to whether a showing of probable cause had been made). The district court onSeptember 19, 1960, issued its decision granting the restraining order.2The General Counsel and Respondent presented oral argument, which has beenduly considered, and waived filing of briefs.Upon the entire record, and my obser-vation of the witnesses, I hereby make the following:FINDINGS OF FACTI.COMMERCE JURISDICTIONRobert Carleton, the prime building contractor at the projects involved in theevents here considered, is engaged in the construction business under the name andstyle of Carleton Brothers Company.He has his principal office in Palisades, NewJersey, and during the year preceding the events here involved, purchased and causedto be transported across State lines to various jobsites materials exceeding $150,000in value.Hudik-Ross, Inc., the prime plumbing contractor on the projects here involved,isaNew Jersey corporation, which in the same year bought and caused to betransported across State lines to its various projects materials exceeding $50,000 invalue.Frank Frontino Excavating Co, Inc., subcontractor of Carleton on the project,and Wright Excavators, Inc., subcontractor of Hudik-Ross on the project, are NewYork corporations engaged in excavating services, and affect the operations of theirrespective contractors.It is found that Carleton and Hudik-Ross, the prime contractors, and Frontinoand Wright, their respective subcontractors, are employers and persons engaged incommerce or in industries affecting commerce within the meaning of Sections2(2), (6), (7), and 8(b) (4) of the Act.The relevant portions of Section 8(b) (4) are set forth In Appendix A of this report.2Samuel M. Kaynard,Acting Regional Director v. Local Union 825, International Unionof Operating Engineers,46 LRRM 3118(D.C.S.N.Y.). 456DECISIONSOF NATIONAL LABOR RELATIONS BOARDH. THE LABOR ORGANIZATION INVOLVEDRespondent,Local Union 825, International Brotherhood of Operating Engineers,AFL-CIO,is a labor organization within the meaningof the Act.M. THE UNFAIR LABOR PRACTICESA. Theissue involvedThe case presents the narrowest of factualissues.Certain employees at a schoolconstruction site, of which Carleton was the building contractor, stopped work partof anafternoon and of the next morning because two' of Carleton's subcontractorsat thesitewere nonunion.One of them was Peter A. Neuffer, the Charging Party,and the other A. E. Koliman.The men returned after Carleton got nd of thesesubcontractors.The Union denies that it induced or encouraged the action andclaimsit to have been a spontaneousmanifestationof solidarity inspired by unionmembers' traditional aversion to working on the same job with nonmembers; and itfurther disclaims having threatened Carleton with a work stoppage if he retained orrecalled the subcontractorsin question.B. The evidence1.General observationThe issueis closebecause the credited evidence relating to the cause of the stop-page presents a question of the inference validly to be drawn from a combination ofcircumstances.In the main, they consist of telephone conversations of variouspersons with Robert Tobin, the representative of the Union normally reached whenthat medium of communication is used.The persons talking to Tobin included thetwo nonunion subcontractors and an employee of one of them; also Bruno Scalabrin,general superintendent for Carleton, and Carleton himself. If Carleton's testimonywere to be taken at face value, nothing need be left to inference, for it crosses everyt and dots every i of potential liability.Carleton attributed to Tobin, in an allegedconversation the morning after the stoppage started, an explicit statement thatTobin ordered the stoppage and an express threat by him that it would continueuntilCarleton came to some understanding with the Union, and he attributed thesame statement to two union delegates with whom he met several days later.Histestimony was marred by exaggerated accounts of the duration of the stoppage andeccentricities of response, which gave the events a puzzling overcast, until they wererestored to proper perspective by his general superintendent, Scalabrin, who followedhim on the stand.Carleton was recalled for 'further examination after Scalabrincompleted his testimony, and accepted Sacalbrin's version of the length of thestoppage in place of his own.We must also conclude that Carleton, in his con-versation with Tobin (and later with two business agents of the Union), receivedno more explicit statements concerning the Union's Tole in the stoppage than didScalabrin.The result is that our determination must rest less on direct evidence,which, as has been judicially noted,is inany event "rarely obtainable" 3 in laborrelations cases, but on a record in which the controversy is less over the individualparts than over their sum when taken as a whole.2.Background; the two school constructionsitesand thenonunioncontractorsFor over 8 months preceding July 7, when the stoppage occurred, Carleton hadbeen engaged as prime 'building contractor at two public school 'construction sitesinNew York. One was in Clarkstown, known as the North Hillcrest School orjobsite.The other was at North Monsey, 5 miles away, known as the North MonseySchool.The employees of the various subcontractors belonged to someunion inthe building trades.Those who operated machinery were members of RespondentUnion.These consisted of the employees of Frontino Excavating Company, Inc.,and Wright Excavators, Inc., who have been previously identified as the subcontrac-tors, respectively, of Carleton and of Hudik-Ross, Inc., the prime plumbing con-tractor.The principals of these subcontractors, themselves,as inthe case of FrankFrontino, either belonged to the Union, or, as in the case of Russell Wright andWilliam R. Fisher, the two coowners or "partners" of Wright, were "permit men,"whom the Union specially permitted to engage in the same work as their employees.8Hartsell Mills Companyv N.L R B.,111 F. 2d 291, 293(C A. 4). LOCAL 825, INT'L BROTHERHOOD OF OPERATING ENGINEERS 457The exceptions to the above were Peter A. Neuffer, the Charging Party, and A. E.Kollman.They were self-employed persons who, under contract with Carleton,engaged in excavation work with their own equipment, Neuffer by himself withoutany employee, ,and Kollman, when the amount of work warranted, with an employeewho would operate extra equipment owned by Kollman -for that purpose.Theirwork alternated between the North Mousey and the North Hillcrest sites, but forthe last month preceding the stoppage, they were at North Hillcrest, where the stop-page occurred.Neuffer and Kollman neither belonged to the Union ,nor were "permit men" fromthe Union.Despite this, during all the 8 months that Kollman and his employeeworked on the jobs and the 3 months that Neuffer was there, they experienced norepercussions at either site concerning their union status.The matter was first raisedon July 6, 1960, the day before the stoppage in a telephone conversation betweenRoger Johnson, employee of Kollman, and Robert Tobin of the Union.This isdetailed below.3.The conversations with Kollman's employee on July 6 relative to union statusJohnson testified that on July 6, while he was on the job at North Hillcrest, he wastold by William Cable, a member of the Union, whom he had met a month earlierwhile working at a differentsitefor some other employer, that Tobin of the Unionwanted to speak to him or to Kollman, his employer, and that Cable gave him theUnion's number for that purpose.We discuss Cable's role in the events in a latercontext.Preliminarily, we indicate that Cable, on July 6, was hired at the NorthMonsey School by Superintendent Scalabrin to operate the welding machines at thatjobsite, on which he began July 7.Johnson called Tobin, told him of Cable'smessage,and informed him that he wascallingbecause Kollman was not "available." 4According to Johnson, Tobin, afterascertaining from him the extent of Kollman's equipment and the size of the workforce (consisting only of Kollman and Johnson) inquired whether Johnson or Koll-man "was Union," to which the answer was no; Tobin asked for the ,name of thecontractor, and when tolditwasCarleton, remarked, "He isunion," and that "aslong aswe [Kollman and Johnson] weren't Union, we would have to get off thejob; we could not work for a Union contract. If we didn't get off the job, he wouldhave to send somebody around to see about it."Tobin, in substance, corroborated Johnson, except the portions attributing to himthe ultimatum that Johnson and Kollman would have to get off the job.He quotedJohnson as saying that he wanted a meeting with one of the union delegates in orderto get "squared away" because "it looked like there might be some difficulty there"(on the North Hillcrestsite), and that he replied he would be "happy to take thatinformation" but that he thought that the person to talk to would be the contractorhimself.Thereis noevidence that until July 7, when the stoppage occurred, therewas any "difficulty" experienced by either Kollman or Neuffer, the othernonunioncontractor.Additionally, Johnson, a mere employee of Kollman, would hardlyhave been likely to initiate a talk with Tobin on the subject of such a difficulty.As4At the outset, there wasan intimationof a dispute over Tobin's authority to speakfor the Union in the various conversations here involved, Respondent's counseldescribinghim as "a clerkand member of the Union [who] as such answers the telephone."Johnson describedhimself as "office manager, I run the office," qualifying it, however,with the explanation that he was subordinate to Henry McArdle and Robert Fanning, theUnion's business representatives,for whomhe claimedto act as liaison withpersons call-ing on union business.If the testimony of the various witnesses in the case is a faircriterion,then it would appear that this intramural gradation was lost upon the worldoutside.It would seem to have eluded not only the witnesses who testified to conversa-tions with Tobin concerning the events here in issue, but also witnesses who testified con-cerning their regular dealings withTobin on unionmattersSubcontractors Frontinoand Wright testified they hired their help on referral from the Union, and that theirdealingswere mostly with Tobin and at times with McArdle and FanningThis was doneindiscriminately and, apparently without awareness of any difference in his status fromthat of the other twoTo Frontino, himself a member, Tobin was "the business agent;one of them," and to Wright be was a "delegate " At any rate, as the hearing progressed,the early portents of dispute over Tobin's status would seem to have faded and given wayto a concession.Several times the Trial Examiner stated on the record that he under-stood Tobin's authority to be conceded and that he would understand from counsel'ssilence that be was not misstating Respondent's positionThis observation was notchallengedIndependently of this, the evidence warrants the finding, here made, thatTobin had authority to speak for the Unionin the mannerascribed to him. 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe record indicates, after the difficulty did break out the following afternoon,Neuffer and Kollman called Tobin directly to discuss their plights with him.Theweight of probability is therefore on the side of Johnson's version, which attributesto Tobin the initiation of the subject of the "difficulties" to be expected if he and hisemployer, Kollman, remained on the job.This is quite apart from infirmities be-setting Tobin's testimony as a whole of which Johnson's testimony is free. Johnson'sversion of his conversation with Tobin is credited and so also is his testimony that itwas Cable who gave him the message to call.54.The stoppage and the conversations with Tobin concerning itAbout 3:30 on the afternoon of July 7, or an hour before quitting time, all workat the North Hillcrest site stopped.General Superintendent Scalabrin, who had justcome in from the North Monsey site, was informed by the respective stewards ofthe laborers' and of the carpenters' unions that they were ordered to do so becauseof the presence of Carleton's nonunion subcontractors on the North Hillcrest site,and Mike Rocca, an employee of the union affiliated subcontractor, Frontino, like-wise told Scalabrin that the Union asked him "why he was working on the job withnonunion men" and that he would not report next morning because he "couldn'tafford to get in trouble with the Union." 6 Scalabrin summoned Carleton from NorthMonsey to try "to solve the problem."Meanwhile, Neuffer, one of the two non-union contractors, called Tobin after Frontino's employee Rocca had spoken to himand given him the Union's number.?Neuffer informed Tobin that Frontino's menhad stopped work at the North Hillcrest site because of his presence at the job andasked what could be done to remedy this. Tobin replied he would talk only toCarleton.Neuffer communicated this to Carleton.Carleton and Scalabrin thencalled the Union, but could reach no one there.Carleton, however, did manageto reach the unions in the other trades.That night Carleton let Neuffer go and thefollowingmorning before scheduled starting time, Carleton's superintendent toldKollman he too would have to leave the job.Kollman did so, with Johnson, hisemployee.On the morning of July 8, at 8 o'clock, starting time, the employees in all thetrades except that of Respondent Union resumed work.The engine operators in-formed Scalabrin that they asked Tobin if they could go to work, and he replied,"You can do what you want, I am not stopping you from going to work."' How-ever, they requested that Scalabrin "help straighten it out and get a definite answerfrom the union." Scalabrin called Tobin about 9 or 10, and Tobin, in effect, toldScalabrin substantially what the men had indicated he had said to them.On cross-examination, Scalabrin added that Tobin so stated to him after he indicated thatCarleton had "dropped" the nonunion contractors.Respondent asks that this lastnot be given credence and treated as an afterthought I have weighed this in the lightof the character of Scalabrin's testimony taken as whole, and have concluded that5It is credited against Cable's denial that on July 6, the day he was hired at NorthMonsey, he had seen or spoken to Johnson or had even been at the North Hillcrest site.Cable's admissions of other parts of Johnson's testimony strongly corroborate Johnson.Cable admitted he had met Johnson on another job, as Johnson testified.He alsoadmitted that as a longtime member and former steward of the Union, who would notwork on the same job with a nonunion man, he questioned Johnson's union status whileon that jobThe fact that Johnson's status was first raised on a Carleton job the daythe person who had previously questioned his union status was hired supports Johnson'sidentification of Cable as the one who gave him the message leading to the same kind ofinquiry from the Union8The testimony concerning what the men told Scalabrin was received subject to con-nection, and decision was reserved on later motions to strike it.My ruling is as follows :The testimony was not connected up, and as such is hearsay, and since it does not fallwithin any recognized exception to the hearsay rule, it may not be regarded as evidencethat the statements attributed to the Union were in fact made by it. This and all othersuch testimony will therefore be given no weight as probative that the Union made thestatements these persons attributed to it.The testimony is retained, however, for thelimited purpose of describing the occurrence which prompted Scalabrin's and Carleton'sefforts to communicate with the Union7I excluded what Rocca said to Neuffer about the cause of stoppage, a matter whichwould seem mooted by Neuffer's ensuing talk with Tobin8This testimony was received under the same conditions as that described in footnote 6,above, and is retained for the same limited purpose (except as indicated in footnote 15,infra). LOCAL 825, INT'L BROTHERHOOD OF OPERATING ENGINEERS 459Scalabrin's omission thereof on direct was inadvertent,and that this additional testi-mony warrants being credited,and it is a Scalabrin then inquired whether Cable,who as mentioned before(footnote 5) had started on July 7 at North Monsey as adirect employee of Carleton, could work, and Tobin replied that that could not bedone "until we have the meeting on Tuesday[July 12]."The aboverequires explaining.Implicit in this conversation is that Cable too hadstopped working.The Respondent claims that the purpose in arranging for the Tues-day meeting and of suspending Cable's services was to make sure that Cable's em-ployment by Carleton was covered by Respondent's standard form of contract,whichwould guarantee certain requisite payments into a pension and welfare fund.Carleton, however, testified that in a call he made to Tobin not long after Scalabrin's,Tobin put it generally on the ground that it was to impress upon him what wasrequired on a union job.BusinessRepresentativesMcArdle and Fanning called on Carleton at NorthHillcrest the afternoonof July 12.Theypresented a contract to him for his signa-ture, explaining that it was to guarantee certain minimal requirements in connec-tionwith his direct employment of any person operating the welding machines(Cable's job).Carleton explained that he was covered by a master contract madebetween the Union and an employers' building association in New Jersey, to whichhe belonged, and that he was bound by its terms despite the fact that he was nota direct signatory to it.The meeting ended without Carleton's signing the profferedcontract or the representatives requiring it, and so Cable returned to his job atNorth Monsey the next day.The above are basically noncontroversial features of Carleton's testimony.Thecontroversial and controverted features include his testimony, which, in the intro-ductory portion of this narrative, I have already discounted, namely, that Tobin,in the conversation of July 8, explicitly told him that he had ordered the stoppageatNorth Hillcrest and threatened that it would continue until the contract wassigned on Tuesday.Tobin denied that Carleton had spoken to him at all that day,but the probabilities are strong that Carleton, as the principal directly involvedand more particularly as the recipient of Tobin's admitted message to Neuffer thathe wanted to speak directly to Carleton,would follow up Scalabrin's call in orderto receive more particulars concerning the Tuesday meeting.Carleton also testifiedthat at the outset of the meeting on Tuesday,Business RepresentativesMcArdleand Fanning admitted,in the same manner as Tobin before,that the Union hadordered the stoppage at North Hillcrest, but I likewise discount that.Credited,however, is Carleton's testimony that Tobin told him on July 8 that the purposeof the scheduled meeting was to impress upon him his obligations on a union job.The meeting of the business representatives on Tuesday took place only withCarleton,except, as Carleton and Scalabrin testified,that Scalabrin joined it duringthe last 5 minutes.Scalabrin'scontribution to the discussion was a request thatthe union delegates supply a list of contractors in good standing with the Unionwhom Carleton might take on in replacement of Neuffer and Kollman (Neufferbeing the operator of a bulldozer, for moving of earth, and Kollman of a back hoemachine for digging trenches).Fanning and McArdle said they would, but no suchlist has been forthcoming ioFor its bearing on the ultimate fact in issue, we turn to the conversations betweenthe Union and the nonunion subcontratcors involved.On the morning of July 8,Kollman called Tobin and,in the same manner as Neuffer the afternoon before,9Some indication has been given in the introductory statement of this report of thecontrast between Scalabrin's objective testimony and the extravagant claims of his boss,CarletonItwas obvious that this witness was given to understatement rather than thereverse, and he was easily the most creditworthy of the important witnesses in the case.His omission of the item in question on direct examination is understandable in the lightof the pressures under which he took the standThis occurred late in the day after theprotracted and taxing ramblings of his superior, and a question arose as to whether therewould even be time for Scalabrin to testify.When he took the stand, it was apparent thathe was cutting the fat with a swath wide enough to affect the meatWhen, on cross-examination,he mentioned that in the July 8 conversation he first told Tobin of havingdropped the nonunion contractors,he did so in response to a request to repeat his talkwith TobinThere was no prior suggestion to him concerning the newly included item.iU This version of the meeting is disputed by McArdle and FanningTheir claim is thatScalabrin did not participate at all in the meeting.Tipping the scales is the credibleScalabrin's corroboration of Carleton on that scoreAlso to be considered are the con-versations of Neuffer and Kollman with the Union's Tobin relative to their union status,which we summarize in the ensuing text. 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDtold him about the stoppage and its cause, and asked for the terms on which hecould be permitted to stay.Tobin responded that he would have no informationfor him until after the meeting of the business representatives with Carleton onTuesday.Neuffer called Tobin again on July 9, and on July 25 or 26 called at theUnion's office.Kollman made a second call to Tobin on July 27. The substanceof the talks in each instance is about the same.Neuffer and Kollman asked Tobinfor a permit from the Union to perform the work which they had done for Carle-ton on the school sites until the stoppage.Tobin replied the Union would be will-ing to sign a contract with them to hire members of the Union to do the work, butwould not permit them to engage in it.Each complained that this would be eco-nomically unfeasible for him.Tobin's explanation to Neuffer was that he had 600members out of work and his obligations were to them"We return to Cable.He achieves significance from the fact that Respondentclaims that his stopping work on July 8 at North Mousey and Respondent's keepinghim off the job until after the July 12 meeting was unrelated to the situation atNorth Hillcrest and stemmed solely from Respondent's desire to insure that Cable'semployment by Carleton conformed with standard contractual requirements, par-ticularly as they related to payments into the welfare and pension fund.Of course,if the dispute over whether Respondent induced or encouraged the stoppage of thepersons at the North Hillcrest site were decided favorably to it, it would leave as aresidual issue the question of whether its instructions to Cable to suspend work untilafter July 12 had as an object, apart from the one which Respondent claims was itsonly object, preventing Carleton from retaining the nonunion subcontractors at theNorth Hillcrest site.All of this is deferred to the conclusionary part of the discus-sion.At this time, we discuss merely the particulars of the occurrences whichinvolve Cable.Tobin testified that he did not know that Cable had gone off the job until themorning of July 8, some time after Scalabrin had spoken to him.At that time,Tobin testified, Cable called and inquired whether Carleton had a contract with Re-spondent, and on Tobin's informing him that there was none in the files, Cabledeclared that he would not work for Carleton because his pension and welfare wouldbe in jeopardy.Tobin's timing isa bit difficult to square with his testimony, sub-stantiating that of Scalabrin, that during the latter's call, which Tobin testified pre-ceded the one made by Cable, he had already told Scalabrin that Cable could notwork until after the meeting set for July 12. It is also in conflict with the testimonyof Business Representative Fanning that on the afternoonof July 7,he learned fromTobin that the North Hillcrest job was "down," but that even earlier that day, hehad been told by Tobin that an appointment had been made "to go down and seeabout Mr.Cableand the welding machines."Scalabrin, in fact, testified that as early as 2 o'clock on July 7, relatively contem-poraneous with the stoppage at North Hillcrest, Cable had informed him that "as ofthat evening, he don't believe he will be able to start his machines in themorningpending a conversation with the union that evening," and that the next morningwhen he got to North Monsey between 10 and 11, after his talk with Tobin, he sawCable "walking around," and asked Cable "what happened to the call with theunion," to which Cable responded, that "they said I can't start until we have thatmeeting on Tuesday."All of this time would indicate that something was alreadybrewing concerning Cable on July 7.This is further borne out by Cable's ownaccount of what precipitated his asking the Union whether Carleton had a contract.Cable testified that toward the end of the workday on July 7, he overheard twolaborers at the North Monsey site, whom he did not identify, talking about a workstoppage at a Carleton jobsite other than at North Monsey (which could only havereferred to the North Hillcrest site) which made him feel he "might be wrong inworking here for [Carleton], so I better find out," and that pursuant thereto, hecalled the Union before speaking to Scalabrin.But on a matter of that importanceto him, Cable would hardly have temporized to the next day, and would expectablyhave calledas soonas he experienced the misgiving.Scalabrin is thus corroboratedin his testimony that it was on the 7th that Cable stated his working next morninghinged on his discussion with the Union that evening.n Tobin's version is in accord with Neuffer's and Kollman's except that the reason hetestified they gave for seeking the Union's clearance was their interest in its benefits,more particularly the higher remuneration they would receive for their workUnder thatversion, their importunities to Tobin would denote a sudden conversion out of keepingwith their prior apparent contentment with their nonunion statusThis would be in-comprehensible except for their dislodgement from the Carleton construction projectsbecause of it. LOCAL 825, INT'L BROTHERHOOD OF OPERATING ENGINEERS 461Itwould appear a fair inference, however, that Cable had been in contact withthe Union about the Carleton job even earlier than the 7th. It has been previouslyfound that on July 6, the day he applied for the job with Carleton, he informedJohnson that Tobin wanted to talk to him, which led to the call in which Tobininquired of Johnson about his and Kollman's union status and the warning that theycould notremain ona union job.Tobin, who did not know Johnson, could hardlyhave sentsuch a messagethrough Cable unless the latter had made representationsto him based upon his admitted acquaintance with Johnson as a person whose unionstatus he had questioned on a prior job.Additionally, it was the custom for mem-bers of the Union, including Cable, to notify the Union when they were about tobegin on a new job. Tobin and Cable testified that this time, as it happened, Cabledeparted from custom and started on the job with Carleton without prior notifica-tion.Yet Tobin testified that when Cable, as he asserted, notified him for the firsttime on July 8 of his working for Carleton, he did not call him to account for hav-ing failed to give advance notice, which rather indicates that Cable, sensitive to hisobligations as a union member(supra,footnote 5), had been in previous touchwith the Union concerning the Carleton job.When it is considered that until Cable'sadvent on the scene, the two nonunion contractors had worked on both sites with-out any incident relating to their union status, it would seem a fair inference thatthe sequence of events here was touched off by Cable's initial contact with Tobinon July 6.And this brings us to the resolution of the issue of ultimate fact in the case.C. Concluding findingsWhat we have, -then, is a situation in which after twononunioncontractors areon a job for months without incident, the employee of one of them is summoned tothe telephone by a representative of the Union through a member who recognizedthat employee as one whose union status he had questioned on another job. In theensuing talk, the representative of the Union, after ascertaining that the employeeand his employer are "nonunion" and are working on a job for a contractor who is"union," warns the employee that he and his employer must leave the job or therepresentative would see thatit isdone.The next day, there is a general stoppageon the project, which those engaging in it inform the general contractor's super-intendent is the result of their being called to account by their respective unionrepresentatives, including that of Respondent Union, for working with nonunionmen.12One of these subcontractors, that same afternoon, calls up the representativeof the Union, who had issued the exit ultimatum of the day before. In that call,he informs the representative that the members of the Union stopped work becauseof his presence on the job and asks what can be done, but the union representativeinsists that he will speak only to the general contractor.The general contractor,after trying unsuccessfully to reach the Union, but reaching the unions in the othertrades, dismisses the two nonunion subcontractors.The following morning, theemployees in the other trades resume work, but not the members of this Union. Thelatter advise the superintendent that the union representative told them on the tele-phone that he was not requiring them to refrain from working, and request that thesuperintendent call to clarify the matter.The general superintendent calls the rep-resentative of the Union and tells him that the nonunion people have been "dropped,"and the representative confirms that they are not being ordered to stay off the job.The general superintendent inquires whether the union member directly employedby the general contractor and working on the other project may work, and his replyis that this must await a later meeting with two union delegates in which he willlearn what is required of him on a union job. The meeting thus held is devoted todiscussion of the necessity of the general contractor's signing a contract with theUnion, with the latter finally accepting the contractor's explanation that he is boundby the terms of a contract between the Union and an employer association, of whichhe is a member. At the end, the superintendent of the general contractor asks theunion delegates for the names of subcontractors acceptable to the Union, who canreplace the two nonunion subcontractors who had been let go, and the union dele-gates promise to supply such names.After this the dismissed subcontractors renewtheir requests to the Union for clearance to enable them to resume work on the jobwithout precipitating a stoppage, and the Union advises that it will insist upon a con-tract with them for performance of the work solely from the ranks of its members.without participation therein by subcontractors as employers,the reason assignedv We repeat the caveat thatthis is not consideredas evidence that the union repre-sentatives made the statementsthus attributed to themsupra,footnotes 6 and 8. 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeing that the Union must look after the interests of many members who are outof work.The Union candidly acknowledges that it was hardly pleased with the presenceof the nonunion contractors on the job but insists that so far as the competentevidence in the record shows, stoppage by the men on the job, however inspired,was not its doing, and that there is no indication the Union or its representativesstrayed from the fine line which separates an admitted aspiration, which is not pro-hibited, from action calculated to achieve it, which is.There is no question but that lending plausibility to the Union's position is thetraditional aversion of members of unions, especially in the building trades, to work-ing with nonunion men, which will frequently cause them to stop work on a jobwithout inducement or encouragement from their leaders.The Union's claim, oftotal spontaneity of the stoppage which occurred on July 7 is marred, however, bythe showing in the record that it was the Union which initiated the inquiry concern-ing the status of the nonunion subcontractors and which made the first demand thatthey leave the job.This occurred in Tobin's conversation with Johnson, Kollman'semployee.Whether or not Tobin's threat to Johnson is to be construed as a threatto Carleton within the proscription of (ii) of 8(b) (4) (B), it manifesty bears onwhether the Union had a responsible hand in the next day's stoppage within theproscription of (i) of 8(b)(4)(B).Tobin's ultimatum to Johnson was a declara-tion of union propose, which was being accomplished by the stoppage.The actionwas taken by men who until then had worked in complete harmony with the per-sons against whose tenure it was directed.Their resorting to it so closely upon theheels of the Union's declaration of a purpose which the next day's action carriedinto effect rationally indicates a link between the Union's declaration of July 6 andthe men's conduct of July 7.Respondent's position, in substance, is that the linkage thus envisioned is but ahypothesis, which does not attain the stature of a valid inference in the absence ofpositive evidence to support it, which is another way of underscoring the gap be-tween "suspicion" and "proof."Although these terms roll off the tongue as hostilecategories dwelling in ironclad isolation, objective analysis would indicate that infields concerned not with the certainties of mathematical theorems but with theuncertainties inhering in reconstruction of past event, the two concepts have a pointof contact whereby the one can attain the honored status of the other, dependingupon how a hypothesis rationally explaining a given sequence stands up against com-peting hypotheses.The competing hypothesis advanced by the Respondent is thatthe action of the men was self-motivated and inspired by a long tradition againstworking with nonunion men.But, since it is hardly conceivable that men wouldwork many months together without becoming aware of their respective status, thecompeting explanation at once raises the question of why, despite such tradition,the men during all this time tolerated the nonunion contractors on the jobs, only tobecome intolerant of it for the first time the day after the union representativedeclared his purpose to have them removed.As against the hypothesis that this wassheer coincidence, the "probable inference which common sense, enlightened byhuman knowledge [would] draw from [this sequence]" 13 is that the declarant ofa purpose which is effectuated the next day by men who are subject to his instruc-tions had a responsible hand in that action.Lending added force to that inference is the declarant's reception of the newsof the stoppage when it occurred.When Subcontractor Neuffer specifically informedTobin on the telephone that the Union's members had gone off the job because ofhis presence, Tobin's reaction was hardly one of either surprise or disassociationfrom it.His answer to Neuffer's plea to remedy this was that he would speak onlyto the general contractor.Tobin admitted that such a stoppage was "an unauthorizedstrike."It is reasonable to expect, therefore, that if informed of an unauthorizedstrike of another character, he would have acted in the instant to put a stop to it.Tobin's explanation that he had no authority to take action until given his instruc-tions by the business representatives is undermined by factors previously pointedout(supra,footnote 4).He is the only representative stationed in the office, andjudging from the authority with which he spoke to all persons concerned, it is un-likely that he did not have the power to take immediate action to end an unauthor-ized strikeBut even if the facts were otherwise, Respondent's position would hardlybe aided by the manner in which the business representatives received the news ofthe stoppage.As previously found, Tobin informed Fanning and MCArdle of theis Cf.Ma8tersonv.Harrta County,15 S.W. 2d 1011, 1014 (Tex.), 67 A.L R. 1324, 1329 LOCAL 825, INT'L BROTHERHOOD OF OPERATING ENGINEERS 463stoppage and the reason for it the afternoon of the 7th.14Theirinstructions to him,as Tobin stated it, were "to contactthe men ifyou can," and that "I could tell themen togo back, but I couldn't force the mento goback to work."This last ishardly a union's way of dealing with a wildcat strike.But Tobin's ensuingactionslend dubious support to the assertion that he receivedeventhe milder instructions.Tobin testified that he tried to reach the men at the job, but could not.Absentingoneself from the office so as to be utterly unavailable even to the general contractoris hardly the way to make contact.Tobin's statement that the men could go back came only after Carleton terminatedthe nonunion contractors' services. Scalabrin's account of what the men said to himbefore he called Tobin would indicate they had received this permission before theconversation in which he said to Tobin that he "dropped" the subcontractors.15 Butitwould seem unlikely that on a matter thus calculated to carry out the Union's pre-viously declared purpose, it would not have been in touch with the situation so asto know that purpose had already been accomplished.The occurrences after Scalabrin's and Carleton's talks with Tobinthe morningof July 8 would seem fairly instinct with the premise that the retention or recall ofthe two nonunion subcontractors was incompatible with the continuance of theunionmembers on the job. Thus, there is Tobin's response to Kollman, the morn-ing of the 8th when the latter, like Neuffer the evening before, pleaded for clear-ance to continue on the job, that this would await the meeting with Carleton onTuesday.There is Scalabrin's request, at Tuesday's meeting, that the Union supplya list of contractors acceptable to it from which to select replacements for Neufferand Kollman, and the Union's assurance that it would do so.Finally, there arethe repeated requests of Neuffer and Kollman to Tobin for clearance to go backto the Carleton construction sites, and Tobin's as often-repeatedinsistence, in re-sponse thereto, that this could only be done on the basis of a contract under whichthe work would be performed exclusively by employees, because of the need totake care of the Union's many unemployed members.All of this could only haveproceeded upon the premise that Respondent, at the veryleast,was adopting theaction which brought about the dislodgment of the twononunioncontractors inthe very manner portended by Tobin's ultimatum to Johnson the day before, andthat their continued dislodgment was the condition of themembers ofthe Unionperforming on the job.In the light of the above, it is not too important what Cable's role in the casewas.Respondent's contention thatthe suspensionofwork by Cable at NorthMonsey was due to misgivings over whether his employment by Carleton wascovered by the requisite contract and that that accounted for the Tuesdaymeeting,even if accepted, would not affect the conclusionconcerningRespondent's role inthe stoppage at the North Hillcrest site.But, aslong as we areon Cable, it shouldbe noted that the record hardly bears out Respondent's contentionthat Cable's caseiscompletely insulated from the North Hillcrest situation.The contrary wouldappear from Cable's attributing his ownmisgivingsto his having overheard twounidentified laborers at North Monsey talk about the North Hillcrest stoppage.Asagainstthis vague source, there is the fact, as previously found, that on July 6Cable was alreadyin communicationwith Tobinconcerning Johnsonat the NorthHillcrest site.Cable's testimonythat the situationatNorth Hillcrestcreated misgivings aboutwhether his employment by Carleton was covered by the requisiteprovisions forpayments into thepension and welfarefund, and Tobin's testimonythat the doubtwas aggravatedby the absencein the files of a contract containingCarleton's signa-ture, is undermined by a number of objectivecircumstances.First,when Johnson,on July 6,in responseto Tobin's inquiry,identifiedCarletonas the contractor atNorth Hillcrest, Tobin at once recognized Carletonas "union"and, indeed, assigned"This was the timing as given by Fanning, and it is credited as against Tobin's andMcArdle's testimony that it was on the 8th.The nature of theinstructionsthey assert-edly gave Tobin, as recited in the text, indicates that it could only have occurred in thecontex of a still-current stoppage, which wouldno longerhave been the case if the con-versation had been on the 8th.35 Presumably Respondent does not oppose this departure from the limitation imposedupon receipt of hearsay testimony, as previously described(supra,footnote 6)Its usehere to the detriment of the General Counsel is justified on the ground that it was hewho introduced it. 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat as the reason why Johnson and Kollman hadno businessbeing there.Secondly,as Tobin admitted, he assumed that Carleton, as the contractor on a job which was"union," despite the absence of a contract bearing his signature, was making therequisite payments into the pension and welfare fund.Cable, as an old union mem-ber and one-time steward(supra,footnote 5), could hardly have been under a dif-ferent impression, for it is unlikely that he would have started on a job other thanone he knew to be "union."This is indeed confirmed by his recital of what he saidto Scalabrin when he applied for the job at North Monsey.Cable testified that onseeingthree welding machines there he said to Scalabrin that "these . . . call foran operating engineer, and we always cover them"-a point which he would hardlyhave expected to carry weight on other than a union job. Cable's announcement toScalabrin on July 7 that his return the next day hingedon a pendingconversationwith the Union came at relatively the same time as the stoppage at North Hillcrest,and on his own version, that occurrence was what caused him to communicate withthe Union.When we consider that in the conversation between Scalabrin and Tobinthe morning of July 8, the reference was to whether Cable, no less than the strikers,could work, also that in response to Kollman's plea to Tobin the same morning forclearance to stay on the job, Tobin said that this awaited the outcome of the Tuesdaymeeting, and finally that at that meeting there was discussion, apart from the matterof whether Carleton was required to sign a contract, of supplying an acceptable listfrom which replacements could be chosen for Neuffer and Kollman, it becomesrather difficult to take at full face value Respondent's assertion that it acted solelyto protect Cable'spensionand welfare status.Even if the protection of Cable wastruly a motivant for Respondent's action, this would hardlyserve to erasefrom theslate the existence also of a motive on Respondent's part, which is written ratherlarge by the "whole congeries of facts," 16 namely, to insure that Carleton, as a con-tractor who was "union," would refrain from the offense of having poeple on his jobwho were nonunion.And under Section 8(b) (4) it is sufficient that the terminationof the nonunion subcontractors be an object of Respondent's action, even if not itssole object.One further observation might be in order.As indicated earlier, Respondentcontends that it has managed to- walk the tightrope between attitude and conduct, itsposition being however it might have felt, and still does, about the presence of non-union people on a union job, it has not been proven on the record to have carriedthis aversion over into the field of prohibited action. In so contending Respondentargues that "the statute must be interpreted literally."Respondent's position, itseemstome, misconceives the nature of the proceeding and its purpose.A pro-ceeding before the Board is civil in nature and looks not toward punishment, butprevention and remedy only.17The guideline in evaluating the record is not a"literal" interpretation of the statute, such as that contended for by Respondent, but,as the courts have long enjoined upon us, a "liberal" one in the interest of effectuat-ing its purposes and policies.isUnder that standard, the Agency, in the discharge of its decisional function,exercises its powers in a manner comparable to a tribunal in equity, and is guidedby equitable principles.19As such, it looks to the situation as a whole, and seeksto achieve a fair balance between the protection of the rights of the accused andof the public interest, as embodied in the statute and as authoritatively inter-preted.Whatever the union or its members may feel about an interpretation ofSection 8(b)(4) which cuts into a traditional aversion against working on a con-struction job with nonunionmen,it isthe fact that Section 8(b)(4), as authorita-tively interpreted, forbids union inducement or encouragement of such stoppage andalso (since the 1959 statute) threat of such stoppage, designed to force a contractorto dispense with the services of such subcontractor or subcontractors as he may seefit to use 20 If Respondent deems this restriction too onerous or as "upsetting to1eN.LR.B. v. Link-Belt Company,311 U.S. 584, 588.17Cf.Republic Steel Corporationv.N L.R B.,311 U S. 718 SeeN L R.B. v. Griswold Manufacturing Company,106 F. 2d 713,721 (C A. 3) ;Jeffery-DeWittInsulatorCo v. N L.RB., 91F. 2d 134,139 (C A. 4) ;N.L R.B. v.Knoxville PublishingCo., 124 F. 2d 875, 881(C.A.6) ; North WhittierHeights CitrusAssociationv.N.L.R.B.,109 F.2d 76(C.A. 9) ; cf.Phelps Dodge Corporationv.NL.R.B.,313 U.S. 177.18N.L RB. v. United States Steel Corporation,278 F.2d 896, 901(C.A. 3), and casescited.20Cf.Denver Building and Construction Trades Council et at.(Gouldc6Preisener),82NLRB 1195,1210;set aside 186 F.2d 326(C.A.D.C.),but enfd.(reversing theC.A.D.C.)in 341 U.S. 675. LOCAL 825, INT'L BROTHERHOOD OF OPERATING ENGINEERS 465the balance between the rights of employees and the rights of employers,"21 itsrecourse is to the legislature, and to it alone.Congresshas, indeed,recently, on aselective basiseased somerestrictions of the Act for specific industries.And whilespecial exemptions have been made for the construction trades insome respects,22they do not include a relaxation of the restrictions of Section 8(b)(4), such as hasbeen made for the clothing and garment industry,23 which, if correspondingly ex-tended to the building trades, might perhaps have immunized the conduct here inquestion.24However,untiland unless Congressseesfit to extend this exemption tothe construction trades, it goes without saying that they are and will continue to besubject to the same restrictions under Section 8(b) (4) as are all other unexempttrades.Cf.John F. LeBus Regional Director v. International Union of OperatingEngineers, Hoisting and Portable, Local Union 406 (Baltimore Contractors,Inc.)188F. Supp. 392. (D.C. E. La.)Yet a shrunken appraisal of the recordsuch as con-tended for by Respondent could, in effect, achieve for it by indirection an immunitynot given it by statute.An insight into the potentiality of stalemate inhering inRespondent's position can be gleaned, perhaps, from a colloquy initiated by theTrial Examinerin aneffort to clear up a seeming ambiguity in Respondent's position.This arose while Respondent was resisting the General Counsel's effort to establishthat Carleton's nonrecall of the banished subcontractorswas and isinduced by afear that Respondent will order a work stoppage if he recalls them.The relevantportion reads:TRIAL EXAMINER:.Is it your contention, Mr. Mooney, that so far asthe union was concerned and so far as the union is concerned, Mr. Neuffer andMr. Kollman can go right back to doing excavating if Mr. Carleton wants them?Is it your contention that is all right?Mr. MOONEY: It is my position that the Respondent Union in this case didnot induce, encourage, instruct or appeal .to or direct any of the employees whowere operating engineers on that jobsite to stop work or engage in a workstoppage, and with an object thereof of compelling Mr. Carleton to terminatethe employment of Neuffer and Kollman.In the tensions and stresses of a hearing, it is possible that the failure precisely toreply to a specific question thus put by the deciding officer is inadvertent and doesnot stem from a desire to avoid it. The fact is, however, that this questionremainsunanswered.The result, if Respondent's conception of the record is accepted, isto put it atop the best of two possible worlds: the accomplishment of its purposeto keep Neuffer and Kollman indefinitely off the job, with immunity derived from anappraisal of the evidence founded upon an assumption that the lawis somehow in-hospitable to the insights which commonsense, enlightened by experience, brings toa situation.The evidence taken as a whole establishes that the stoppage of July 7 on the partof the workers at North Hillcrest, following months of working in harmony withthe nonunion subcontractors, was causally related to the Union's declared purposeof the day before, which the stoppage was calculated to effectuate; that inde-pendently of this, the Union, when informed of the stoppage by one of these sub-contractors, adopted and sanctioned it; and that the entire course of conduct con-stituted, and still does, a continuing, even if unarticulated, threat to Carleton of awork stoppage if the two nonunion contractors are restored to the job.The con-clusion,expressedin the languageof the statute, is that with an object of forcing21Senator Goldwater during debate on the Labor-Management Reporting and DisclosureAct of 1959. II Lgislative History of Labor-Management Reporting and Disclosure Act of1,959 (Government Printing Office 1959) 1361.Z'E g., exemption from the restriction against "prehire" contracts, and a shortening ofthe grace period to employees for complying with the membership requirement of aunion-security contract from 30 days to 7 (Section 8(f)); also, under the first provisoof Section 8(e), a qualified exemption from the prohibition against entering into "hotcargo" contracts.23 See second provisoto Section 8(e)."Cf. Shalov, "The Landrum-Griffin Amendments:Labor'sUse of theSecondary Boy-cott,"45 CornellLaw Quarterly 724.599198-62-vol 131-31 466^DECISIONSOF NATIONAL LABOR RELATIONS BOARDor requiringCarleton tocease doing businesswith Peter A. Neuffer and A. E. Koll-man, the Union, in violation of Section 8(b) (4) (i) (B) of the Act, induced and en-couraged the employees of Frontino and Wright, at the North Hillcrest site, andemployee Cable at the North Monsey site, to refuse in the course of their employ-ment to render services, and in violation of Section 8(b) (4) (ii) (B) of the Act,threatened Carleton with inducing and encouraging such refusal, thereby also coerc-ing and restraining him.25IV.THE REMEDYIt having been found that Respondent engaged in unfair labor practices in vio-lation of 8(b) (4) (i) and (ii) (B) of the Act, it will be recommended that Respondentcease and desist therefrom. In keeping with the principle of equity adjudication,26 thatthe injunction be no broader than what it is calculated to prevent a recurrence of thespecific violation found and to remedy its effects,27 the recommended restraint andremedial action will be addressed to the specific situation here disclosed.On the basis of the foregoing findings and on the entire record, I hereby make thefollowing:CONCLUSIONS OF LAW1.By inducing and encouraging individuals employed by Frank Frontino Exca-vating Co., Inc., Wright Excavators, Inc., and Carleton Brothers Company, to refuse,in the course of their employment, to perform services, with an object of forcingor requiring Carleton Brothers Company to cease doing business with Peter A.Neuffer and A. E. Kollman, Respondent has engaged in and is engaging in an unfairlabor practice within the meaning of Section 8(b) (4) (i) (B) of the Act; and bythreatening, with like object, said Carleton to induce or encourage the said employeesto engage in such refusal, thereby also coercing and restraining Carleton, Respond-ent has engaged in and is engaging in an unfair labor practice within the meaning ofSection 8(b) (4) (ii) (B) of the Act.2.Said unfair labor practices affect commerce within themeaningof Section2(6) and (7) of the Act.[Recommendations omitted from publication.]ffi Wright,it is true,is a subcontractor not of Carleton,but of Hudik-Ross,the primeplumbing contractor.However, the employees of Wright and Frontino work on the samesite and are subject to common instructions from the Union.A stoppage by Wright'semployees could hardly occur without its engulfing Frontino'semployees in the sameaction, and like the stoppage of the latter's employees contributed to the economic pressurecalculated to force Carleton's dismissal of Neuffer and Carleton.The complaint charges Respondent with having "threatened employees and individualsemployed by Carleton, Frontino and Wright and other employees" and of having"threatened, coerced and restrained Carleton, Frontino, Hudik-Ross,Wright and theBoard of Education [for which the schools were being constructed]."None of this ieestablishedexcept the implied threat to Carleton, as found.The complaint also alleges that all of this, in addition to being designed to forceCarleton to cease doing business with Neuffer and Kollman, was designed as well to forceWright to cease doing business with Hudik-Ross, and to force Carleton and Frontino,reciprocally, to cease doing business with each other.To be sure, a stoppage by the menfor the purpose of forcing Carleton to banish Neuffer and Kollman from the job wouldpro tantohalt business operations between the employers of the striking employees andother employers. But this is plainly not an object, but a pure incident of the means ofaccomplishing it.The targets were Neuffer and Kollman. The means were economicpressure upon Carleton, and the embarrassment to the various contractors and sub-contractors were simply Incidents in the exertion of the pressure.The distinction betweenobject and means is cogently pointed out by Judge Learned Hand inDouds v. International'Longshoremen'sAssociation,Independent,et al.(New York Shipping Association),224F. 2d 455 (CA. 2), cert denied 350 US 873.The allegations of the complaint inconsistent with the findings made in the text areaccordingly recommended for dismissal.2b SeeN L R B. v. United States Steel, supra,footnote 18.n Communications Workers of America,AFL-CIO, et al. (Ohio Consolidated Tele. Co) v.N.L.R B.,362 U.S. 479.